Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 04/22/2022. Claims 1 and 6 have been amended. Figure 7 has been added to include the steps, and the specification has been amended to support the figure, and OK to enter. Thus, claims 1-10 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1 and 6 including:
“a constant effective pulse width modulation module, which is configured to adjust a duration of a signal period relative to the standard signal period while keeping a duration of the effective pulse in the standard signal period preset by the signal detection module unchanged to cause a duty ratio of the effective pulse to reach the target duty ratio from the standard duty ratio, and generate a corrected PWM signal according to the adjusted duration of the signal period and the target duty ratio, wherein the target duty ratio of the effective pulse is smaller than the standard duty ratio based on the comparison result generated by the signal detection module; and a constant cycle pulse width modulation module, which is configured to adjust a duration of the effective pulse in the standard signal period while keeping a duration of the standard signal period preset by the signal detection module unchanged to cause the duty ratio of the effective pulse to reach the target duty ratio from the standard duty ratio, and generate a corrected PWM signal according to the duration of the standard signal period and the target duty ratio, wherein the target duty ratio of the effective pulse is larger than the standard duty ratio based on the comparison result generated by the signal detection module, wherein the constant effective pulse width modulation module or the constant cycle pulse width modulation module is further configured to generate a corrected PWM signal according to the standard duty ratio and the duration of the standard signal period, wherein the target duty ratio of the effective pulse is equal to the standard duty ratio based on the comparison result generated by the signal detection module.”
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             06/04/2021